Citation Nr: 0507058	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-28 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a dental 
disability, to include the loss of teeth.

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include diarrhea, stomach problems, and bloody 
stools, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
August 1991.  He has also had military service in the 
Mississippi Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi.  The Board notes that the veteran has 
requested service connection for a skin disability and a 
sleep disorder.  Those issues have not been fully developed 
by the RO and they are referred back to the RO for 
development.  As such, those two issues are not before the 
Board.  

The appeal regarding the issues of entitlement to service 
connection for fatigue and a gastrointestinal disorder due to 
an undiagnosed illness is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on the part of the 
veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Competent medical evidence has been presented that 
etiologically links the veteran's psychiatric disability with 
his military service.  




CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service 
connection for a schizoaffective disorder is warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to the RO issuing a decision on the merits of the 
veteran's claim, but after the veteran submitting his claim 
to the RO requesting benefits, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law (November 2000).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim seeking entitlement to 
service connection, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the rating decision of 
December 2000, the statement of the case (SOC), and the 
supplemental statement of the case (SSOC).  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions that he now 
suffers from the claimed disabilities, that those disorders 
may be related to an undiagnosed illness (in the case of the 
two issues involving fatigue and the stomach), and that the 
current disabilities are related to his military service.  If 
he is unable to show this, he has been informed that he will 
not succeed with his appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in April 2002, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claims.  He informed the RO that he 
was receiving treatment from the VA and from private 
physicians.  The veteran provided the requisite information 
and those documents were obtained, and have been included in 
the veteran's claim folder.  It seems clear that the VA has 
given the veteran every opportunity to express his opinions 
with respect to the issue addressed in this decision and the 
VA has obtained all known documents and information that 
would substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the etiology, nature, and 
severity his claimed disorder addressed in this decision.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC and the SSOC, the RO informed 
him of what information he needed to establish entitlement 
service connection.  The veteran was further told that he 
should send to the RO information describing additional 
evidence or the evidence itself.  The notice was provided 
before the RO's most recent transfer of the appellant's case 
to the Board, and the content of that notice and various duty 
to assist letters, along with the SOC and SSOC, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004).  The various pieces of 
correspondence satisfy the VCAA content-complying notice.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, to decide the issue 
addressed in this decision would not be prejudicial error to 
the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOC, and their accompanying notice letters, VA satisfied the 
fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

The veteran has claimed that he now suffers from a 
psychiatric disorder that began while he was in service.  
Since his discharge from active duty in August 1991, the 
veteran has been diagnosed as suffering from a 
schizoaffective disorder.  He maintains that while in 
service, he may have started to experience manifestations and 
symptoms that subsequently developed into an active 
psychiatric disorder.  Because the RO has denied the 
veteran's claim for benefits for such a mental disability, he 
has appealed to the Board for review.

Under 38 U.S.C.A. §§  1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

The veteran underwent a VA psychiatric examination in October 
1999.  The examiner noted that he had reviewed the veteran's 
claims folder, including his service medical records.  After 
interviewing and examining the veteran, the examiner wrote:

	. . . exposure to the dangers of war 
precipitated a schizophrenic illness 
which has continued since his time in 
service.  He did not have mental health 
services until 1995 and these were forced 
upon him by a commitment procedure. . . .

The veteran was diagnosed as suffering for schizophrenia, 
schizoaffective type.  

In July 2003, a VA examining physician stated that he 
reviewed the veteran's entire record, in part to clear up any 
previous conflicting diagnoses.  The examiner admitted that 
the veteran did not undergo additional examination on that 
day, but he noted that he had previously seen the veteran.  
Nevertheless, the doctor went on to indicate the following:

	. . . I feel that the vest diagnosis 
for this man would be that of a 
schizoaffective disorder.  As far as any 
relationship to his service time, that is 
a very difficult question to answer.  
There is a good possibility that he may 
have had his initial breakdown while in 
the service, a not uncommon thing to 
happen.  However, thus far from what I 
have seen in the chart, I saw no 
indication that he suffers from an 
illness such as PTSD.  He may well have 
become depressed while he was in the 
service or perhaps even had a manic 
episode while he was in the service, 
although I was not able to find 
information specifically about that. . . 
.

....

	. . . Suffice it to say that from 
what information I saw today, I saw 
nothing that would indicate that this had 
started in the service as I did not find 
in the chart any information that would 
indicate that he was having that 
difficulty.

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The evidence is clear that the veteran currently suffers from 
a psychiatric disability that has been most-recently 
diagnosed as a schizoaffective disorder.  He is presumed to 
have been free from this disability at the time of entry onto 
active duty for service during Operation Desert Shield/Storm.  
The record contains an opinion from a VA examiner, who 
actually examined the veteran, which states that the 
veteran's current mental disorder began while the veteran was 
in service.  There is also a more recent examination report, 
also from a VA doctor who did not actually examine the 
veteran recently, which is equivocal in its findings.  That 
is, in one portion of the examination report, the doctor 
hypothesizes that the veteran's current mental disability was 
precipitated by his military service.  Yet, in another part 
of that same examination, the doctor waffles and opines that 
the veteran's mental disability may not be related to or 
caused by his military service.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also 38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  The 
Court pointed out in Gilbert that under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  In view of the foregoing, the Board finds that the 
evidence is, at least, in equipoise.  Because the evidence is 
in equipoise, and since the appellant is supposed to be 
afforded the benefit-of-the-doubt, the Board concludes that 
the veteran's schizoaffective disorder is the result of his 
military service, and service connection is granted.  


ORDER

Service connection for a psychiatric disorder is granted.


REMAND

The veteran has also requested that service connection be 
granted for a stomach disorder and fatigue as due to an 
undiagnosed illness.  As the Board has noted above, the 
veteran was sent a VCAA letter in April 2002.  In that 
letter, the RO informed the veteran that he needed to show 
"a relationship between the chronic disability and the 
undiagnosed illness."  Yet, the Board finds that the VCAA 
letter issued to the veteran is inadequate with respect to 
these issues.

Specifically, the VCAA requires not only that the RO (through 
the VCAA letter) inform the veteran how he can prevail on his 
service connection claim, but the RO must discuss the 
difference in direct service connection and service 
connection secondary to an unknown agent.  Additionally, the 
RO has a further duty to discuss the applicability of the 
following cases [Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998); and Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997)] to the veteran's claim now 
before it, and it must do so within the scope of the VCAA 
letter.  It must explain to the veteran the differences 
between an undiagnosed illness and a diagnosed illness and 
the nuances of Persian Gulf claims.  Because the RO has not 
done this, these issues must be returned to the RO so that 
another, more complete, VCAA letter may be accomplished.  

The final issue on appeal is entitlement to service 
connection for the loss of teeth.  It is unclear to the Board 
whether the veteran fully understands that he has been 
granted service connection, for dental treatment purposes, 
for tooth number eight.  Nevertheless, a review of the claims 
file reveals that after the appellant filed his notice of 
disagreement, the RO issued a statement of the case and a 
supplemental statement of the case (SSOC) in April 2004.  A 
review of these two documents, along with a review of the 
VCAA letter that was issued in April 2002, does not show that 
the appellant was notified of the evidence he needed to 
supply and what VA would do in order to assist him with his 
claim.    

Moreover, while the VCAA letter informs the veteran of the 
various aspects of VCAA with respect to a nondental claim, it 
does not inform him of the requirements of the VCAA with 
respect to a dental claim and the dental-specific 
requirements.  That is, the RO had a duty to inform the 
veteran in the VCAA letter the difference between a grant of 
service connection for a dental injury or trauma versus a 
grant of service connection for dental outpatient treatment.  
See 38 C.F.R. §§ 3.381, 17.161 (2004) and 38 U.S.C.A. § 1712 
(West 2002).  Moreover, it was required, in both the SSOC and 
the VCAA letter, to notify the veteran of his previous dental 
rating, how that rating affected his current claim, and how 
nonservice-connected teeth could be affected on a secondary 
basis by the service-connected tooth.  Accordingly, the Board 
finds that VA has not satisfied its duty under the VCAA to 
notify and assist the appellant with regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The Board adds that the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The veteran did undergo medical 
examinations in 1999 with respect to his claims.  However, 
those examinations did not provide specific comments on the 
etiology of any claimed disability, disorder, or disease.  A 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluation 
will be a fully informed one should be accomplished.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such examinations 
should be afforded the veteran before the Board's decision on 
the merits of his claims is issued.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must inform the claimant of 
the requirements involved with his claim 
for an undiagnosed illness secondary to 
service in the Persian Gulf theatre of 
operations, to include the granting of 
the claim on a direct and indirect basis 
in accordance with Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994) and what he must 
do in order to prevail on his claim for 
service connection for a dental 
disability to include outpatient dental 
care treatment.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.  

2.  The RO should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to evaluate his claimed 
stomach problems and fatigue due to an 
undiagnosed disability.  The claims 
folder and this remand are to be made 
available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from any type of sleeping 
disorder or fatigue and stomach problems, 
and, if so, the etiology of the claimed 
condition.  The examiner should provide 
an opinion as to whether the veteran now 
suffers from a specific disability of an 
undiagnosed illness.  The examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury or due to his service during the 
Persian Gulf War.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the disabilities, 
such testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  

3.  The RO should again contact the 
veteran and ask that he identify all 
sources of dental treatment, to include 
cleaning, crowns and fillings, since his 
release from active duty, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).

4.  The veteran should be afforded a VA 
dental examination.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner should reference 
the VA rating decision of December 18, 
2000.  The examiner should note whether 
the veteran has lost any teeth since that 
rating.  The dentist should also note 
whether any nonservice-connected teeth 
have been affected by his service-
connected tooth resulting in some type of 
dental treatment.  Finally, the examiner 
should describe whether the veteran now 
needs or is required to have any type of 
VA-allowable dental treatment and the 
dentist should note any other conditions 
of the mouth that the veteran might 
possess.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the veteran's 
remaining service connection claims.  If the benefits sought 
on appeal remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


